Citation Nr: 1515863	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO. 13-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss (bilateral hearing loss).

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1959 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Hartford, Connecticut. A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran's current bilateral hearing loss was first manifested many years after service and that it is unrelated thereto.

2. The preponderance of the evidence shows that the Veteran's tinnitus was first manifested many years after service and that it is unrelated thereto.


CONCLUSIONS OF LAW

1. The claimed bilateral hearing loss is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385, 3.307, 3.309 (2014).

2. Tinnitus is not the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by letter sent to the Veteran in May 2012. This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence. The Veteran was also informed of how VA assigns disability ratings and effective dates.

VA also has a duty to assist a veteran in the development of the claim. This duty includes assisting the veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the Veteran's service treatment records (STRs), as well as VA treatment records, private treatment records, and service records. The Veteran was afforded a VA examination in July 2012. The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Hearing loss, as an organic disease of the nervous system, is listed as a chronic condition under 38 C.F.R. § 3.309(a). In addition, hearing loss may be presumed to have been incurred in active service if it becomes manifest to a degree of 10 percent or more within one year of discharge from active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran is competent to report observable symptoms, such as pain, that require only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board must determine, as a question of fact, both the weight and credibility of the evidence. The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152-54 (1996). The Veteran's credibility affects the weight to be given to his lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

During his hearings, the Veteran testified that his hearing loss disability and tinnitus were primarily the result of extreme noise exposure during his service as a security police officer near the flight line. Therefore, he maintains that service connection is warranted for a bilateral hearing loss and tinnitus. However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims. Accordingly, service connection for hearing loss disability and tinnitus is not warranted, and the appeal will be denied.

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service. For example, he is competent to report that he experienced difficulty hearing or ringing in his ears in and after service. See, e.g., Layno, 6 Vet. App. at 469. As a lay person, however, he is, generally, not qualified to render opinions which require medical expertise, such as the diagnosis of those symptoms or the cause of a particular disability. 38 C.F.R. § 3.159(a). Nevertheless, in certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition. Indeed, competent lay evidence may be used to establish a medical condition, including causation. King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).) (discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)). Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional. See Jandreau, 492 F.3d at 1376-77. Therefore, the Veteran's opinion, without more, is not dispositive, unless the particular disorders at issue are ones which are amenable to lay observation. 38 C.F.R. § 3.159(a). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1335-36.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307, 310-11. The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another. Evans v. West, 12 Vet. App. 22, 31 (1998). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings. The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran. Curry v. Brown, 7 Vet. App. 59, 68 (1994). However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's service treatment records, as well as his separation examination, are negative for any complaints or clinical findings of hearing loss disability. Importantly, the Veteran's separation report of medical examination (RME) reveals that his hearing was excellent. The Veteran's STRs include no induction examination but do include a July 1963 separation examination. Service department records prior to October 31, 1967, used American Standards Association (ASA) units, so they have to be converted to the current International Standards Organization (ISO) units, with the converted results appearing in parentheses: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
-5 (10)
-5 (5)
-5 (5)
N/A
-5 (0)
LEFT
5 (20)
5 (15)
0 (10)
N/A
0 (5)

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157. In short, the Veteran's hearing at the time he separated from service was excellent. His own description from his July 1963 Report of Medical History (RMH) is revealing: "I feel that I am in excellent condition with [the] exception [of] defective vision in [my] left eye." The Veteran's RMH also denies ear trouble of any kind. 

The Veteran does have a current hearing loss in his right ear as demonstrated by his July 2012 audiological examination results: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
35
35
30
30
30
LEFT
25
35
25
25
30

The same examination revealed a 100% speech discrimination score in each ear. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385. The Veteran's right ear demonstrated auditory thresholds for all of the frequencies to be 26 decibels or greater. Accordingly, he does satisfy the current disability prong of service connection as to his right ear.

The Veteran has not, however, provided a sufficient basis to conclude that his current hearing loss was related to his service. The Veteran's private doctor opined in an April 2012 letter that the Veteran's hearing loss was service related but offered no analysis. Specifically, she did not address the fact that the Veteran's hearing at separation was excellent or the role and relevance of recreational noise exposure from hunting without hearing protection (as revealed in the July 2012 VA examination). Moreover, her claim that the Veteran's "[h]earing loss, actually, dates back many years when he served in the Air Force on the flight line with jet engines" is actually contradicted by the Veteran's RME and RMH. Therefore, the Board finds the greater probative value from the opinion of the VA examiner who concluded that the Veteran's bilateral hearing loss was less likely than not related to military service.

Finally, even though the Veteran at his June 2013 hearing and the Veteran's wife in  her March 2013 statement assert that he had hearing problems shortly after he separated form service, the claims file does not establish the Veteran sought treatment for any hearing condition for many years following his active service. It does not appear the Veteran sought any treatment until 2008, more than 40 years after his separation from active service. This long delay is seeking treatment provides some evidence against the Veteran's claim his current conditions are related to his active service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). Accordingly, the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability is denied.

With respect to his claim of entitlement to service connection for tinnitus, the Veteran's service treatment records are also negative for that disorder. Once again, the veteran sought no treatment until 2008. Such a lengthy time frame without any clinical evidence to support the assertion of a continuity of symptomatology does not provide support for the Veteran's contentions that he experienced continuous hearing loss and tinnitus since service. Indeed, it militates strongly against the claim. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition). 

The Board finds the reports of the VA examiner more full and complete than the April 2012 report from the Veteran's doctor. While the VA examiner and the Veteran's doctor interviewed and examined the Veteran, documented his medical conditions, and rendered an opinion, the VA examiner reviewed the Veteran's STRs and claims file, including his audiological, noise, and medical history. That is, the VA examiner opinion was supported by the Veteran's medical documentation, including the relevant STRs. The Veteran's history of noise exposure and his audiological history were obtained from the Veteran; and ultimately, the Veteran's doctor's opinion was based in part on that history. Therefore, the Board finds the greater probative value from the opinion of the VA examiner who concluded that the Veteran's tinnitus was less likely than not related to military service.

Inasmuch as the preponderance of the evidence is negative for a finding of tinnitus in service, and inasmuch as a preponderance of the evidence is against a finding of a nexus to service, the Veteran's tinnitus does not meet the criteria for service connection. Accordingly, service connection for tinnitus is not warranted, and to that extent, the appeal is also denied.

In arriving at these decisions, the Board has also considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


